Citation Nr: 0618067	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  97-30 842	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for nicotine 
dependence.	  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from December 1952 to 
September 1954, and was thereafter transferred to reserve 
status until July 1961 (inactive reserve status, according to 
his January 1979 RO hearing testimony).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1993 and December 2004 rating 
decisions by the VA RO in Washington, DC.  The veteran 
testified before the undersigned at a hearing held in May 
2002.  Jurisdiction over the case was transferred to the RO 
in Baltimore, Maryland in September 2004.

In a July 2002 decision, the Board denied the veteran's 
application to reopen his claim of entitlement to service 
connection for hypertension.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in August 2003, the Court issued a 
decision granting an opposed motion by the Secretary of VA to 
remand the case, and vacated and remanded the appeal to the 
Board.  The Board thereafter remanded the case to the RO in 
February 2004.

In a December 2004 rating decision, the RO denied the 
veteran's application to reopen the issue of entitlement to 
service connection for nicotine dependence.  The veteran 
thereafter perfected his appeal of that issue to the Board.

The Board notes that in a September 2005 supplemental 
statement of the case addressing the nicotine dependence 
issue, the RO stated that the veteran's recently diagnosed 
lung cancer was not manifest in service or within one year of 
his discharge to warrant a grant of service connection.  The 
Board points out, however, that the veteran has not, as of 
yet, alleged that service connection is warranted for lung 
cancer.  Moreover, effective January 2002, VA regulations 
prohibit using a supplemental statement of the case to 
respond to an issue that was not addressed in the statement 
of the case.  See 38 C.F.R. § 19.31 (2005).

If the veteran in fact wishes to file a claim for service 
connection for lung cancer, he should so notify the RO, which 
should respond appropriately.

The Board lastly notes that the veteran was scheduled for a 
hearing at the Baltimore RO for September 2005, but that in 
August 2005 he withdrew his request for a hearing; he 
requested instead that the RO forward his case to the Board 
for further consideration and "Hearing."  In March 2006, 
the Board requested that he clarify whether he in fact 
desired a Board hearing.  In May 2006, he submitted a 
statement indicating that he no longer desired a Board 
hearing.
 

FINDINGS OF FACT

1.  An October 1980 Board decision denied entitlement to 
service connection for hypertension.

2.  Evidence received since the October 1980 Board decision 
is duplicative or cumulative of evidence previously of record 
or is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for hypertension.

3.  An unappealed December 2002 rating decision denied 
entitlement to service connection for nicotine dependence.

4.  The evidence received since the December 2002 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim for service connection for nicotine 
dependence.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for nicotine 
dependence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, including the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  As to the hypertension issue, the veteran was 
provided the notice contemplated by 38 U.S.C.A. § 5103(a) in 
June 2004 and September 2005 correspondences, save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and effective date for the 
benefits sought.  That failure is harmless because, as 
explained in further detail below, new and material evidence 
with which to reopen his claim has not been received.

The Board notes that the above notices, while they did 
address the information and evidence needed to substantiate a 
claim to reopen, as well as to substantiate the underlying 
hypertension claim on the merits, did not specifically advise 
the veteran of the precise basis for the Board's October 1980 
denial of his original claim.  See Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006).  The Board points out, 
however, that the veteran, himself an attorney, is clearly 
aware of the basis for the October 1980 Board denial of his 
claim, and in fact has presented multiple page arguments in 
which he specifically addresses the basis for the decision, 
including in an April 1992 affidavit.  

Given the veteran's obvious familiarity with the basis for 
the October 1980 Board decision, the Board finds that he has 
not been prejudiced by the failure of the June 2004 or 
September 2005 correspondences to specifically address the 
October 1980 decision.

The record shows the veteran was last issued a supplemental 
statement of the case (SSOC) addressing the hypertension 
claim in August 2004.  Since that time, private medical 
records for May 1973 to October 1978, and for January 1999 to 
October 2005 were added to the file, as well as several 
statements by the veteran.  However, the records for the 
1970s are duplicates of those already considered in the June 
1994 statement of the case and subsequent SSOCs, and the 
records for 1999 to 2005 note only that the veteran has 
hypertension, a fact that was well-established even prior to 
the October 1980 Board decision.  His several statements 
provide argument previously considered in the statement of 
the case and SSOCs on file.  In short, the Board finds that 
the above evidence is not additional and pertinent such as to 
warrant the issuance of an SSOC pursuant to 38 C.F.R. § 19.31 
(2005).
 
As to the claimed nicotine dependence, the record reflects 
that the veteran has not received a specific notice advising 
him of the information and evidence necessary to substantiate 
that claim.  He was, however, advised of the basis for the 
denial of his claim, and of the pertinent law and 
regulations, in the December 2004 rating decision and July 
2005 statement of the case.  The Board finds that he has 
received the notice to which he is entitled in connection 
with that claim.  

In any event, as will be discussed in further detail below, 
service connection for nicotine dependence in this case is 
precluded by law.  In VAOPGCPREC 5-2004, VA's Office of 
General Counsel held that VA is not required to notify or 
assist a claimant where there is no reasonable possibility 
that such notice and aid can substantiate the claim because 
there is no legal basis for the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The RO denied the claim to reopen the issue of entitlement to 
service connection for hypertension in an April 1993 rating 
decision.  A copy of that decision was provided to the 
veteran, and it explained the basis for the denial.  The June 
1994 statement of the case again explained the basis for the 
denial of the claim, and provided him with the pertinent law 
and regulations.  As noted previously, he was sent 
correspondences in June 2004 and September 2005 which 
provided him with the notice contemplated by 38 U.S.C.A. 
§ 5103(a).

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with VCAA notices prior to the 
April 1993 adjudication did not affect the essential fairness 
of that adjudication, and therefore was not prejudicial to 
the appellant.  The veteran has not alleged prejudice from 
any error in the timing or content of the VCAA notices.  
Given the specificity of the VCAA notices, as well as the 
time afforded him following the notices to respond, the Board 
finds that any error in the timing of the notices was 
harmless.  The Board will proceed with appellate review.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO or provided by the appellant 
himself.  38 U.S.C.A. § 5103A.  The veteran has reported 
treatment by a Dr. J. Weiner for his nicotine dependence.  
While records from Dr. Weiner are not on file, as already 
indicated, there is no legal basis for the nicotine 
dependence claim, and VA therefore is not required to assist 
the veteran in obtaining any records from Dr. Weiner.  See 
VAOPGCPREC 5-2004.

The record reflects that the veteran has not been afforded a 
VA examination in connection with his claims, and that he has 
requested an independent medical examination in particular.  
While VA has a limited duty to assist the veteran in 
obtaining records in connection with his claims, under 
38 U.S.C.A. § 5103A, this duty does not extend to affording a 
VA examination or obtaining a medical opinion unless and 
until his claims have been reopened.  This was true even 
prior to the passage of the VCAA. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
and 38 C.F.R. § 3.159.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service incurrence of hypertension during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Under 38 U.S.C.A. § 1103 service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service is prohibited.  This statute does 
not preclude service connection for disease or injury which 
is otherwise shown to have been incurred or aggravated in 
service, or which became manifest to the requisite degree of 
disability during any applicable presumptive period.  This 
law is applicable to claims filed after June 9, 1998.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2005).

Generally, a claim which has been denied in a Board decision 
or final rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Prior to August 29, 2001, 38 C.F.R. § 3.156(a), pertaining to 
the definition of "new and material evidence," provided 
that evidence is considered "new" if it was not of record 
at the time of the last final disallowance of the claim and 
if it is not merely cumulative or redundant of other evidence 
that was then of record.  See also Struck v. Brown, 9 Vet. 
App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Effective August 29, 2001, 38 C.F.R. § 3.156(a) was amended 
to provide that evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


I.  Hypertension

Service connection for hypertension was denied in an October 
1980 Board decision.  Consequently, service connection for 
hypertension may now be considered on the merits only if new 
and material evidence has been received since the time of the 
October 1980 adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Given that the veteran's claim to reopen was received years 
prior to the August 2001 amendment to 38 C.F.R. § 3.156(a), 
the former version of that regulation is applicable to the 
claim.

The evidence previously considered in the October 1980 Board 
decision included service medical records for the veteran, 
which are silent for any complaints, finding or diagnosis of 
hypertension, or of dizziness or headache complaints; his 
blood pressure was recorded as 112/80 and 122/70 on, 
respectively, his pre-induction and separation examinations, 
and chest X-ray studies and clinical evaluation of the 
cardiovascular system was normal; the separation examination 
report does not suggest his blood pressure was re-checked at 
any point.  His pre-induction examination noted defective 
vision correctable to 20/20, bilaterally, but the service 
records are silent for any reference to retinopathy.

The evidence previously considered also included May 1960 and 
October 1960 claims by the veteran for VA disability 
benefits, on which he did not mention hypertensive disease.  
The evidence also included several statements from the 
veteran received prior to 1978, in which he did not mention 
hypertension, as well as several statements from his 
acquaintances received in November 1960, and an October 1960 
statement by a private physician accompanying the veteran's 
October 1960 claim; each of the above was considered by the 
Board in October 1980, and were silent for any reference to 
hypertension.  

The evidence considered in October 1980 also included a July 
1978 application for VA disability benefits filed by the 
veteran, on which he contended that he had experienced 
hypertension during the period from 1952 to 1954, and 
received post-service civilian treatment for the condition in 
1957, and then again starting from 1971.  

The evidence previously considered also included private 
clinical records for March 1971 to September 1978.  Hospital 
clinical records for March 1971 show that the veteran was 
moderately obese and a heavy cigarette smoker.  He had no 
known history of heart disease, hypertension, or heart 
murmur.  His blood pressure was 125/90 and an 
electrocardiographic study was interpreted as normal.  
Essential hypertension was not diagnosed.  Subsequent private 
records show that essential hypertension was diagnosed in 
1973.  In an August 1978 written statement, Dr. W.L.H. wrote 
that he had treated the veteran for essential hypertension 
since May 1973.  In an October 1978 statement, the same 
physician informed the veteran that he was enclosing a copy 
of a report made to VA in August 1978 in response to the 
veteran's request, and stated that "[y]our account of your 
physical examination at the time of your separation from the 
Service in 1955 suggests that you had early manifestation of 
essential hypertension at that time."  

The evidence considered at the time of the October 1980 Board 
decision also included a September 1978 written statement  by 
Dr. J.G.T., who indicated that he had treated the veteran 
from June 1959 to May 1970, including for hypertension during 
that time frame; and that the veteran had alleged that his 
hypertension was detected on a September 1954 military 
examination.  

The evidence previously considered additionally included the 
transcript of a January 1979 RO hearing.  The veteran 
testified that he had a family history of hypertensive 
disease; that he experienced symptoms in service including 
headaches and dizziness that he now believed were associated 
with hypertension; that during a service separation 
examination, an elevated blood pressure reading was obtained 
and he was required to lay down before his blood pressure was 
rechecked; that after service, he attended law school and did 
not seek treatment until 1958, when Dr. J.G.T. examined him 
and detected elevated blood pressure; and that subsequently, 
when examined in connection with his application for a life 
insurance policy, his blood pressure was extremely elevated.  
He also testified that his discharge from the inactive 
Reserves should be accepted as the date on which he left 
service for the purposes of applying the presumption of 
service connection for chronic disorders such as 
hypertension.  

The evidence of record considered in the October 1980 Board 
decision lastly included a written brief submitted by the 
veteran, as well as his several statements.  In his brief, he 
included citation to extensive medical and legal authorities 
regarding the development and effects of hypertension.  He 
reiterated his belief that the ending date for his period of 
inactive Reserves service is the date from which the one year 
presumptive period for chronic diseases is calculated.  He 
again stated that he was found at service separation to have 
elevated blood pressure, and that during service he 
experienced symptoms he now believed were associated with 
hypertension.  In his other statements, the veteran contended 
that at the time he was discharged, the military did not 
recognize hypertension as a "clinical entity."  He also 
argued that his hypertension was treated within one year of 
his discharge from the Reserves in July 1961.

In an October 1980 decision, the Board denied service 
connection for hypertension on the basis that hypertension 
was not shown in active service or within the one-year 
presumptive period after service, and was initially 
clinically shown in the 1970s.  

Pertinent evidence added to the record since the October 1980 
Board decision includes copies of service medical records 
considered in October 1980.  The added evidence also includes 
voluminous medical articles concerning hypertensive disease, 
and the veteran's written arguments/briefs/testimonial 
evidence (including at his May 2002 hearing).  The added 
evidence lastly includes private clinical records and medical 
opinions for March 1971 to October 2005.

The service medical records submitted by the veteran are 
duplicates of those already considered in the October 1980 
Board decision, and are clearly not new.

The medical articles submitted by the veteran essentially 
address hypertensive disease, its prevalence and treatment in 
white and black populations, and associated risk factors.  
Interestingly, the articles classify hypertensive blood 
pressure readings as 140/90 or higher.  The articles are, 
however, essentially duplicative and cumulative of 
argument/medical citations previously considered by the Board 
in October 1980, particularly in relation to the testimony 
presented at the January 1979 RO hearing.  In any event, the 
articles do not purport to suggest that there is a 
relationship between the veteran's hypertension and his 
period of service.  Moreover, to the extent he suggests that 
the above literature suffices to link his current 
hypertension to service, the Board points out that the 
articles are general in nature and do not purport to address 
his particular medical situation, and are otherwise too 
generic to constitute competent medical evidence in support 
of his claim.  Sacks v. West, 11 Vet. App. 314 (1998).  For 
the above reasons, the Board finds that the articles, by 
themselves or in connection with evidence previously 
assembled, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.

The veteran's written arguments/briefs/testimonial evidence 
since the October 1980 Board decision are mostly duplicative 
and cumulative of his arguments/brief/testimonial evidence 
previously considered by the Board.  His statements, 
including his testimony at his May 2002 Board hearing, 
essentially reiterate his previously considered allegations 
with respect to the claimed disability (including testimony 
presented at a January 1979 RO hearing).  He also alleges 
that he may have had hypertension prior to service, and that 
his service department was negligent in not examining him for 
the disorder.  He contends that he had retinopathy in service 
as a symptom of hypertension, and that his hypertension may 
have been caused by tobacco use in service.  He also argues 
that the United States Supreme Court, in Brown v. Gardner, 
115 S.Ct. 552 (1994), removed the requirement for 
establishing service connection of evidence linking a current 
disorder to service.  He argues that it is unconstitutional 
for VA to limit the presumptive period for hypertension as a 
chronic disease to one year.  He asserts that the case of 
Adams v. Principi, for which he provides no citation, 
supports his claim, and argues that VA should adopt the 
definition of "material" used in the Federal Rules of 
Evidence.  He lastly contends that the conviction of a former 
Board employee of concealing and destroying the records of 
certain appellants taints the entire appeals process.

As to the arguments, briefs, and testimony previously 
considered at the time of the October 1980 Board decision, or 
cumulative of his arguments/briefs/testimony at the time, 
they clearly are not new.  With respect to his contention 
that he may have had hypertension in service that went 
undetected by his service department, that he developed 
retinopathy in service, and that his hypertension might be 
secondary to tobacco use in service, as there is no 
indication that the veteran is qualified through education, 
training or experience to offer a medical opinion, the 
assertions of the veteran concerning medical diagnosis do not 
constitute competent medical evidence with which to reopen 
his claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

As to the veteran's assertions concerning Brown v. Gardner, 
the Board points out that the referenced case involved the 
interpretation of 38 U.S.C.A. § 1151, which itself does not 
pertain to matters of service connection.  As to Adams v. 
Principi, the veteran neither provides a citation to the 
case, nor explains how the case supports his claim.  Assuming 
he is referring to the decision found at 256 F.3d. 1318 (Fed. 
Cir. 2001), the Board has reviewed this decision, but does 
not find that the decision supports his claim to reopen.  
With respect to his contention that limiting the presumptive 
period for hypertension to one year is unconstitutional, the 
Board does not have the authority to overrule the 
Congressional provision or VA regulation establishing that 
presumptive period.  As to his argument concerning adopting 
the definition of "material" used in the Federal Rules of 
Evidence, the Board is not free to disregard the definition 
adopted by VA's Secretary.  See generally, Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Lastly, as to the veteran's 
allegations concerning the former Board employee, he has not 
alleged that his records were affected by that employee's 
actions, and indeed the record shows that the veteran's 
claims files were never at the Board during the time the 
particular employee was employed reviewing claims files.

In short, the veteran's written arguments/briefs/testimonial 
evidence (including at his May 2002 hearing) do not bear 
directly and substantially upon the specific matter under 
consideration, and by themselves or in connection with 
evidence previously assembled are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.

With respect to the private medical evidence, the records are 
not material, since they are either duplicative of those 
considered previously (including Dr. W.L.H.'s October 1978 
statement), or are dated many years after service and do not 
in fact relate his hypertensive disease to onset in service 
or within one year of his discharge therefrom.  Indeed, 
several entries suggest the hypertension began in 1970.  
Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  The private medical 
records therefore are not, either by themselves or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

The critical point is that the competent evidence submitted 
subsequent to the October 1980 Board decision is either 
duplicative of evidence previously considered by the Board or 
is irrelevant, since such evidence is dated many years after 
service and does not in any way relate the veteran's current 
hypertension to service.  The Board has considered the 
veteran's contentions and testimony.  However, as noted 
previously, lay assertions of medical causation are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray, supra.  

In short, the additional evidence received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  None of 
the competent evidence added to the record suggests that the 
veteran had or developed hypertension in service or within 
one year of his discharge therefrom, or that his hypertension 
is otherwise etiologically related to service.  Accordingly, 
the Board finds that new and material evidence has not been 
submitted, and the veteran's claim of entitlement to service 
connection for hypertension is not reopened.  The benefit 
sought on appeal is denied.  38 C.F.R. § 3.156(a).


II.  Nicotine dependence

Service connection for nicotine dependence was denied in a 
December 2002 rating decision.  The veteran was informed of 
the decision, and of his appellate rights with respect 
thereto, but he did not appeal.  Consequently, service 
connection for nicotine dependence may now be considered on 
the merits only if new and material evidence has been 
received since the time of the December 2002 adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

Given that the veteran's claim to reopen was received years 
after the August 2001 amendment to 38 C.F.R. § 3.156(a), the 
current version of that regulation is applicable to the 
claim.

The evidence of record at the time of the December 2002 
rating decision included service medical records which are 
silent for any reference to tobacco use or nicotine 
dependence; several statements by the veteran prior to May 
1997 which are silent for mention of tobacco use or nicotine 
dependence; and several statements received in November 1960 
from his acquaintances, none of whom mention tobacco use or 
nicotine dependence.  

The evidence previously considered also included private 
medical records and medical statements for October 1960 to 
May 2001 showing that in March 1971, he was described as a 
heavy smoker.  The next reference to tobacco use is in 
December 1990, where the veteran reported a history of heavy 
cigarette use for a number of years.  Subsequent records show 
that he was diagnosed with nicotine dependence, and 
associated disorders, and note at one point that he had a 
history of smoking which dated to before 1947.

The evidence considered at the time of the December 2002 
rating decision lastly included several statements from the 
veteran beginning in May 1997, and the transcript of his May 
2002 testimony before the undersigned.  The veteran indicated 
that he developed nicotine dependence in service when he was 
given free cigarettes, and that prior to service, he smoked 
no more than five cigarettes.

Pertinent evidence added to the record since the December 
2002 rating decision includes private medical records for 
January 1973 to October 2005, several medical articles, and 
several statements by the veteran.

The private medical records for the period prior to January 
2004 are largely duplicative of those previously considered.  
Those dating from January 2004 show continued treatment for 
nicotine dependence and associated disorders.  

The medical treatises submitted by the veteran address the 
health effects of smoking cigarettes.

The statements submitted by the veteran reiterate his 
previously considered testimony that he was provided with 
cigarettes in service, from which he developed nicotine 
dependence.  He also argues that his claim is not precluded 
by 38 U.S.C.A. § 1103, because subsections (a) and (b) of 
that "regulation" are ambiguous and conflict, and are 
inconsistent with Congressional intent to allow any veteran 
to apply for benefits.

The Board points out that 38 U.S.C.A. § 1103 is not a 
regulation, but rather a statutory provision enacted by an 
act of Congress.  Moreover, the Board does not agree with the 
veteran that subsections (a) and (b) of that section are 
unclear and conflicting.  

In any event, 38 U.S.C.A. § 1103 clearly precludes, for those 
claims filed on or after June 1998, a claim for primary 
service connection resulting from the use of tobacco products 
in service.  

In this case, the veteran's claim to reopen was received well 
after June 1998.  Regardless of what evidence he has 
submitted in connection with his claim to reopen, an award of 
primary service connection for nicotine dependence is 
precluded by the provisions of 38 U.S.C.A. § 1103.  See also 
Kane v. Principi, 17 Vet. App. 97, 193 (2003).  Consequently, 
there is no legal basis to conclude that the veteran's 
nicotine dependence originated in service, or that it is 
otherwise related to service, and his claim to reopen must 
therefore be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
hypertension, the benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for nicotine 
dependence, the benefit sought on appeal is denied.






____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


